In an arbitration proceeding involving the validity of an award in the claimant’s favor rendered by the arbitrator upon a claim asserted under an automobile liability policy providing for arbitration by reason of injuries caused by the negligence of an uninsured owner or operator of an automobile, the Motor *954Vehicle Accident Indemnification Corporation appeals from an order and judgment (one paper) of the Supreme Court, Rockland County, entered July 14, 1961, which granted claimant’s motion to confirm the award, denied the corporation’s cross motion to vacate the award, and directed recovery by claimant from the corporation in accordance with the award. Order and judgment affirmed, with costs. No opinion. Beldock, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.